8 N.Y.3d 842 (2007)
In the Matter of DONALD SCHUPAK, Appellant,
v.
ZONING BOARD OF APPEALS OF THE TOWN OF MARBLETOWN et al., Respondents.
Court of Appeals of the State of New York.
Submitted November 20, 2006.
Decided January 16, 2007.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Supreme Court's dismissal of the petition, denied; motion for leave to appeal otherwise dismissed upon the ground that the remaining part of the Appellate Division order does not finally determine the proceeding within the meaning of the Constitution.